DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Roland Long on March 15, 2021.
The application has been amended as follows: 
Claim 1 Line 3, the phrase “an engagement mechanism that engages with a striker to hold the door closed;” has been amended as follows:

-an engagement mechanism, positioned within a casing, that engages with a striker to hold the door closed;-.

Claim 1 Line 63, the phrase “wherein the electric release mechanism further comprises an electric release lever rotated by the releasing motor to directly contact and release the opening lever”, has been amended as follows:

, pivotally mounted to the casing, rotated by the releasing motor to directly contact and release the opening lever”

Allowable Subject Matter
Claims 1, 2, 4-11 and 13-20 are allowed.
Tomaszewki discloses that the electric release mechanism further comprises an electric release lever 43 rotated by the releasing motor to directly contact and release the opening lever 17.
However, Tomaszewki fails to disclose that the lever is a separate element pivotally mounted to the casing; is actually attached to the gear wheel 42, which is rotated by the motor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 16, 2021